FILED
                             UNITED STATES DISTRICT COURT                                OCT 222009
                             FOR THE DISTRICT OF COLUMBIA
                                                                                  NANCY MAYER WHlTT/NGT
                                                                                        U.S. DISTRICT coug~· CLERIC

R. LEE GARNER, JR.,                            )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )      Civil Action No. 09-1723
                                               )
SUSAN RICE, et al.,                            )
                                               )
               Defendants.                     )


                                  MEMORANDUM OPINION

        This matter comes before the court on review ofplaintiffs application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        The Court has reviewed plaintiff s complaint, keeping in mind that complaints filed by

pro se litigants are held to less stringent standards than those applied to formal pleadings drafted

by lawyers. See Haines v. Kerner, 404 U.S. 519, 520 (1972). Even pro se litigants, however,

must comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237,239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose ofthe minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to

prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).
       The complaint is so vague and confusing that it utterly fails to "give the defendant fair

notice of what the plaintiffs claim is and the grounds upon which it rests." Conley v. Gibson,

355 U.S. 41, 47-48 (1957). For this reason, the complaint will be dismissed without prejudice

for failure to comply with Rule 8(a). An Order consistent with this Memorandum Opinion is

issued separately.




                                                     United States District Judge